 1

 2

 3

 4

 5

 6

 7
                               UNITED STATES DISTRICT COURT
 8
                                        EASTERN DISTRICT OF CALIFORNIA
 9

10       STEVEN DEON TURNER, JR.,                                   Case No. 1:19-cv-00610-AWI-EPG-HC

11                        Petitioner,                               FINDINGS AND RECOMMENDATION TO
                                                                    DISMISS PETITION FOR WRIT OF
12               v.                                                 MANDAMUS AND DECLARATORY
                                                                    RELIEF
13       JOHN BUONI,

14                        Respondent.

15

16              Petitioner Steven Deon Turner, Jr. is a state prisoner proceeding pro se with a petition for

17 writ of mandamus and declaratory relief. In the instant petition, Petitioner challenges the

18 sentence imposed by the United States District Court for the District of Kansas. As this Court

19 does not have jurisdiction to entertain the instant petition, the undersigned recommends dismissal
20 of the petition.

21                                                             I.

22                                                   BACKGROUND

23              Petitioner is currently incarcerated at the California Correctional Institution (“CCI”) in
                                           1
24 Tehachapi, California. (ECF No. 1 at 3). On April 29, 2019, Petitioner filed the instant petition

25 in the United States District Court for the District of New Mexico. (ECF No. 1). On May 3,

26 2019, the United States District Court for the District of New Mexico transferred the petition to
27 this Court. (ECF No. 2).

28   1
         Page numbers refer to the ECF page numbers stamped at the top of the page.


                                                               1
 1          In the petition, Petitioner seeks a writ of mandamus and declaratory relief. (ECF No. 1 at

 2 5–6). Petitioner challenges a new water scheme implemented by Respondent, the chief engineer

 3 at CCI, that Petitioner alleges is not in compliance with the Bacteriological Monitoring

 4 Requirements (“BMR”). Attached to the petition is a notification, dated March 7, 2019, which

 5 states that the Bacteriological Monitoring Requirements were not met for the CCI Tehachapi

 6 water system during January 2019 because CCI collected only three routine bacteriological

 7 samples instead of the required six. However, all collected samples were negative for total

 8 coliform bacteria. (ECF No. 1 at 12–13).

 9          Petitioner requests that this Court declare that Respondent’s implementation of the new

10 water scheme system is in violation of the requirements of the BMR, the state water code, and

11 the Eighth Amendment, and issue a writ of mandamus commanding Respondent to immediately

12 halt implementation of the new water scheme. (ECF No. 1 at 6).

13                                                     II.

14                                              DISCUSSION

15          “The writ of mandamus is a ‘drastic and extraordinary’ remedy ‘reserved for really

16 extraordinary causes.’” In re Van Dusen, 654 F.3d 838, 840 (9th Cir. 2011) (quoting Ex parte

17 Fahey, 332 U.S. 258, 259–60 (1947)). See Gulfstream Aerospace Corp. v. Mayacamas Corp.,

18 485 U.S. 271, 289 (1988) (“This Court repeatedly has observed that the writ of mandamus is an

19 extraordinary remedy, to be reserved for extraordinary situations.”).
20          The federal mandamus statute provides: “The district courts shall have original

21 jurisdiction of any action in the nature of mandamus to compel an officer or employee of the

22 United States or any agency thereof to perform a duty owed to the plaintiff.” 28 U.S.C. § 1361

23 (emphasis added). “The federal courts are without power to issue writs of mandamus to direct

24 state courts or their judicial officers in the performance of their duties . . . .” Clark v.

25 Washington, 366 F.2d 678, 681 (9th Cir. 1966). See also Davis v. Lansing, 851 F.2d 72, 74 (2d

26 Cir. 1988) (“The federal courts have no general power to compel action by state officials . . . .”).
27          The extraordinary remedy of mandamus is not available in the instant case because the

28 named Respondent is not an officer, employee, or agency of the United States, and the Court


                                                        2
 1 lacks jurisdiction to compel action by California state officials. Accordingly, the petition for writ

 2 of mandamus and declaratory relief should be dismissed for lack of jurisdiction. See Workman v.

 3 Mitchell, 502 F.2d 1201, 1205 (9th Cir. 1974) (“The Federal Declaratory Judgment Act does not

 4 establish a new basis for jurisdiction in the federal court; it merely establishes a new remedy,

 5 available in cases in which jurisdiction otherwise exists. The question, therefore, is whether the

 6 mandamus statute provides a jurisdictional basis for the declaratory relief plaintiffs seek.”).

 7            The Court notes that it appears Petitioner may be attempting to challenge his conditions

 8 of confinement as unconstitutional. Such claims may be more appropriately alleged in civil

 9 actions pursuant to 42 U.S.C. § 1983, which “creates a private right of action against individuals

10 who, acting under color of state law, violate federal constitutional or statutory rights.” Hall v.

11 City of Los Angeles, 697 F.3d 1059, 1068 (9th Cir. 2012) (internal quotation mark omitted)

12 (quoting Devereaux v. Abbey, 263 F.3d 1070, 107 (9th Cir. 2001)). See Preiser v. Rodriguez,

13 411 U.S. 475, 499 (1973) (“[A] § 1983 action is a proper remedy for a state prisoner who is

14 making a constitutional challenge to the conditions of his prison life.”). The Court further notes

15 that mandamus and prisoner civil rights actions differ in a variety of respects, such as filing fees, 2

16 exhaustion requirements,3 and restrictions on future filings (e.g., the Prison Litigation Reform

17 Act’s three-strikes rule). This dismissal would not preclude Plaintiff from filing such a claim in

18 the future, and this Court takes no position on the merits of such a claim.

19                                                            III.

20                                               RECOMMENDATION

21            Based on the foregoing, the undersigned HEREBY RECOMMENDS that the petition for

22 writ of mandamus and declaratory relief be DISMISSED for lack of jurisdiction.

23 \\\

24 \\\

25   2
       The filing fee for § 1983 civil rights cases is $350, and Petitioner is required to pay the full amount by way of
     deductions from income to Petitioner’s trust account, even if granted in forma pauperis status. See 28 U.S.C.
26   § 1915(b)(1).
     3
       Section 1997e(a) of the Prison Litigation Reform Act of 1995 provides that “[n]o action shall be brought with
27   respect to prison conditions under [42 U.S.C. § 1983], or any other Federal law, by a prisoner confined in any jail,
     prison, or other correctional facility until such administrative remedies as are available are exhausted.” 42 U.S.C. §
28   1997e(a).


                                                                3
 1          This Findings and Recommendation is submitted to the assigned United States District

 2 Court Judge, pursuant to the provisions of 28 U.S.C. § 636 (b)(1)(B) and Rule 304 of the Local

 3 Rules of Practice for the United States District Court, Eastern District of California. Within

 4 THIRTY (30) days after service of the Findings and Recommendation, Petitioner may file

 5 written objections with the court and serve a copy on all parties. Such a document should be

 6 captioned “Objections to Magistrate Judge’s Findings and Recommendation.” The assigned

 7 United States District Court Judge will then review the Magistrate Judge’s ruling pursuant to 28

 8 U.S.C. § 636(b)(1)(C). The parties are advised that failure to file objections within the specified

 9 time may waive the right to appeal the District Court’s order. Wilkerson v. Wheeler, 772 F.3d

10 834, 839 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

11
     IT IS SO ORDERED.
12

13      Dated:    May 30, 2019                                /s/
                                                         UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                     4
